DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the proposed novelty of the instant application according to the Written Opinion of the International Searching Authority (PCT/US18/28136) filed on 04/18/2018.  Also, in the Examiner’s opinion in regards to claim 1, Ohm et al (US 8573046 B1) teaches a combined tread depth measurement tool and pressure gauge for treaded pneumatic tires includes a housing, an abutment surface, and a pneumatic pressure sensor. The pneumatic pressure sensor includes a measurement element with a graduated numerical indication of pneumatic pressure on at least one side and a colored indication of tire depth on at least one side.  
However, Ohm et al does not teach the structural limitations of a handheld mechanical gauge for measuring tread depth of a vehicle tire further comprising a housing defining a display window, a fixed stock panel attached to the housing and comprising a first measurement scale located within the window, and a slide panel movably arranged relative to the stock panel and comprising a second measurement scale adapted to selectively overlie the first measurement scale within the window of the 

In the Examiner’s opinion in regards to claim 15, Ohm et al (US 8573046 B1) teaches a combined tread depth measurement tool and pressure gauge for treaded pneumatic tires includes a housing, an abutment surface, and a pneumatic pressure sensor. The pneumatic pressure sensor includes a measurement element with a graduated numerical indication of pneumatic pressure on at least one side and a colored indication of tire depth on at least one side.  
However, Ohm et al does not teach the structural limitations of a handheld mechanical gauge for measuring tread depth of a vehicle tire further comprising a stock panel comprising a first measurement scale wherein the first measurement scale comprising a first series of marks spaced apart at regular intervals within a region of interest and wherein the total number of marks within the region of interest comprises a calibration value and a slide movably arranged relative to the stock panel, and comprising a second measurement scale adapted to selectively overlie the first measurement scale within the region of interest in combination with the remaining limitations of independent claim 15.  

In the Examiner’s opinion in regards to claim 16, Ohm et al (US 8573046 B1) teaches a combined tread depth measurement tool and pressure gauge for treaded pneumatic tires includes a housing, an abutment surface, and a pneumatic pressure sensor. The pneumatic pressure sensor includes a measurement element with a 
However, Ohm et al does not teach a handheld mechanical gauge for measuring tread depth of a vehicle tire further comprising the method steps of photographing the region of interest of the mechanical gauge using a digital camera of a mobile computing device with the probe extended; determining the number of exposed marks of the first measurement scale which are located within the region of interest; determining the number of exposed marks of the second measurement scale which are located within the region of interest; confirming that the sum total of exposed marks of the first and second measurement scales equals the calibration value; and calculating tread depth using a ratio of exposed marks of the first and second measurement scales within the region of interest in combination with the remaining limitations of independent claim 16.  The remaining claims 17-20 are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chebli et al (US 8915129 B2) - A cable depth gauge and method for determining the depth of a cable embedded in a sidewall of a tire, the cable 
Tracy et al (US 6789416 B1) - The present invention relates to devices for measuring tire tread wear. More specifically, the present invention is a device for determining the tread profile by electro-optical measurements so that tread wear can be quantified.
Triplett (US 6662456 B1) - The invention relates to a measuring device for measuring raised areas on the sidewalls of pneumatic tires. More particularly, the invention relates to a very simple lightweight measuring device which automatically indicates the height of a projection on the inside or outside of the sidewall of a pneumatic tire by engagement of a sliding scale engaging the projection.
Vecera, Jr (US 4526030 A) - The present invention relates to tire testing tools and, more particularly, to a tire testing tool capable of measuring the pressure and tread depth of a pneumatic tire as well as removing or inserting a stem core in a tire valve.
Krohn (US 3269019 A) - The object of the invention is to provide a tire tread depth gauge which is more accurate than presently 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANDRE J ALLEN/Primary Examiner, Art Unit 2856